[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFFS' OBJECTION AND EXCEPTION TO THE REPORT OF THE REFEREE AND ON DEFENDANTS' OBJECTION AND EXCEPTION TO THE REPORT OF THE REFEREE
The Court sustains the plaintiffs' objection and exception to the report of the referee as to the counterclaim in this matter on the basis that there is insufficient evidence to establish that any failure of the plaintiffs to maintain and repair the pipe under the real property of Landine Manigault and Elsa Cole caused damage to the defendant Landine Manigault's septic system; and the Court overrules the defendants' objection and exception to the report of the referee as to the complaint in this matter.
Accordingly, judgment is entered in favor of the plaintiffs on the complaint in accordance with the attorney referee's opinion and recommendation and the Court orders that a permanent injunction enter enjoining defendants Landine Manigault and Elsa Cole from interfering with the reconnection and maintenance of a six-inch pipe running beneath the surface of their respective real property, and judgment is entered in favor of the plaintiffs on the counterclaim.
HENDEL, J.